DETAILED ACTION

Response to Amendment
Amendments, filed on October 11, 2022, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicants’ election of Group I (claims 1 – 19) in the reply filed on October 11, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 3, 4, 7, 8, 10 – 13, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mimura et al. (U.S. Patent App. No. 2016/0035476 A1).
Regarding claim 1, Mimura et al. disclose an electronic component (Title; Abstract) comprising a composite body (Figure 3, element 12) composed of a composite material of a resin (element 14) and a magnetic metal powder (element 16), and a metal film (element 32) disposed on an outer surface of the composite body, the magnetic metal powder containing Fe (at least Paragraph 0044), the metal film mainly containing Ni (Paragraph 0044) and being in contact with the resin and the magnetic metal powder (Figure 3 and at least Paragraphs 0012 and 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mimura et al. as applied above.
Mimura et al. is relied upon as described above.
Regarding claim 2, Mimura et al. fail to disclose the crystal structure of the metal film 32.
However, the Examiner deems that this lack of teaching of a criticality to the crystal structure of the magnetic metal film is an implicit teaching that the crystalline nature of the film is not critical and, as such, can be any known and inherently-forming crystal structure associated with the various materials listed in Mimura et al. as appropriate for the metal layer 32. The Examiner has interpreted this as an implicit teaching of functional equivalence to crystalline, amorphous, nanocrystalline, etc. materials for this layer.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, since Mimura et al. does not require any specific (i.e. criticality to) crystal structure and there are a limited number of options for materials (crystalline, amorphous, nanocrystalline), the Examiner deems that these limited options are functional equivalents in the field of suitable crystalline structure for the metal layer 32.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device to use an amorphous metal meeting the claimed limitations as such a selection would be routine among the known various equivalent options for material crystalline structure (or lack thereof).
Regarding claims 5 and 9, Mimura et al. fail disclose using a NiFe alloy as the metal layer, but discloses the use of both “Ni” and “Fe”.  While there are several elements recited, the Examiner deems that this is also an implicit teaching of equivalence as a skilled artisan reading the list of materials would reasonably ascertain that if “Ni” is suitable and “Fe” is suitable, then “NiFe” would also be suitable.  As noted above, substitution of known equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.

Claims 6, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mimura et al. as applied above in Paragraph No. 10, and further in view of Kudo et al. (U.S. Patent No. 9,984,805 B2 and its corresponding PGPUB).
Mimura et al. is relied upon as described above.
Mimura et al. fail to explicitly disclose the inductor lead/electrode structure as recited in claims 6, 14 and 17.
However, Kudo et al. teach a substantially identical inductor having a substantially identical composite body, wherein the electrode/lead structure meets the claimed limitations (Figure 3 and at least col. 3, lines 7 – 23) wherein such a structure allows for enlarged contact between the exterior electrodes and the interior leads/electrodes (ibid).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Mimura et al. to utilize the claimed inductor/lead structure as taught by Kudo et al., since such a structure enlarges the lead/electrode contact area.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while Mimura et al. teach Ni and potentially NiFe as suitable for the metal layer contacting the magnetic metal powder and the resin, Mimura et al. fail to teach or suggest a NiP layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
December 2, 2022